Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an application filed 09/26/2020 in which claims 01-03 are pending ready for examination.

Claim Objections
Claims 3 is objected to because of the following informalities:  
This application is in condition for allowance except for the following formal matters: Claim 3 recites a method wherein the method comprises: passing, laser emitted by the seed laser with a single frequency through the first polarizer and the second polarizer to adjust polarization of incident light; passing, the laser, through the spectroscope to split a beam of light into the energy meter for monitoring energy of the incident light, passing the laser from the spectroscope through the beam reduction system composed of a first lens and a second lens and through the lens to be focused on the end surface of the first optical fiber, wherein the first optical fiber is preset into the PDMS microfluidic chip, the PDMS microfluidic chip is added with required dye, light propagating in the whispering gallery mode in the first optical fiber is configured to generate whispering gallery mode laser by gain of the dye; monitoring, by the first spectrometer, the generated laser; in a determination that the generated laser is required whispering gallery mode laser, passing the generated laser, through the 
These steps should be separated by line indentation. Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation (See MPEP 608.01(i)(i); C.F.R 1.75(I)). Appropriate correction is required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Allowable Subject Matter
Claims 1-3 are allowed.
As for claim 1, none of the prior arts alone or in combination discloses a device for measuring a transmittance curve of an Fabry-Parot etalon using a whispering gallery mode laser source, comprising: a seed laser, a first polarizer, a second polarizer, a spectroscope, a beam reduction system, a lens, and a Polydimethylsiloxane (PDMS) microfluidic chip arranged in sequence; the spectroscope is corresponded to an energy meter; the PDMS microfluidic chip is correspondingly provided with a first spectrometer; one end of the PDMS microfluidic chip is preset with a first optical fiber, and the other end of the PDMS microfluidic chip is preset with a second optical fiber; laser through the lens is focused to an end surface of the first optical fiber; the second optical fiber is corresponded to a collimator, the collimator is corresponded to a first beam splitter, the first beam splitter is corresponded to a second beam splitter and an aperture, respectively, the second beam splitter is corresponded to a second spectrometer and a first detector, respectively, the aperture is corresponded to the Fabry-Parot etalon, the Fabry-Parot etalon is corresponded to a third beam splitter, and the third beam splitter is corresponded to a second detector and a third spectrometer, respectively.
The closest prior art, Fan et al (US 2018/0095060 A1) discloses a method for conducting comprehensive chromatography analysis. Fan does not alone or in combination with any other prior art references disclose the missing limitations listed above in reference to claim 1; therefore, it will not be proper to combine this prior art 
Claims 2 are allowed due to their dependency of claim 1.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256. The examiner can normally be reached Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886